Name: Decision of the EEA Joint Committee No 58/96 of 28 October 1996 amending Annex XV (State aid) to the EEA Agreement
 Type: Decision
 Subject Matter: world organisations;  competition;  mechanical engineering;  European construction;  economic policy
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/28 DECISION OF THE EEA JOINT COMMITTEE No 58/96 of 28 October 1996 amending Annex XV (State aid) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XV to the Agreement was amended by Decision of the EEA Joint Committee No 16/96 (1); Whereas the Council has adopted Regulation (EC) No 3094/95 of 22 December 1995 on aid to shipbuilding (2); incorporating its obligations under the Organization for Economic Cooperation and Development (OECD) Agreement respecting normal competitive conditions in the commercial shipbuilding and repair industry; Whereas Article 10 of Regulation (EC) No 3094/95 states that the relevant Articles of Council Directive 90/684/EEC of 21 December 1990 on aid to shipbuilding (3), as last amended by Directive 94/73/EC (4), shall, provided that the OECD Agreement respecting normal competitive conditions in the commercial shipbuilding and repair industry does not enter into force on 1 January 1996, remain in force until entry into force of that agreement, but not longer than until 1 October 1996; Whereas the Council has adopted Regulation (EC) No 1904/96 (5) allowing for a prolongation of the relevant Articles of Directive 90/684/EEC until 31 December 1997 at the latest should the OECD Agreement be delayed beyond 1 October 1996; Whereas the relevant Articles of Directive 90/684/EEC, as incorporated into the EEA Agreement, should, in order to maintain homogenous rules within the EEA, remain in force within the EEA as long as it remains in force within the European Union; Whereas point 1.B of Annex XV to the Agreement is therefore to be amended, HAS DECIDED AS FOLLOWS: Article 1 In adaptation (t) to point 1.B (Council Directive 60/684/EEC) of Annex XV to the Agreement, the date 1 October 1996 shall be replaced by 31 December 1997. Article 2 This Decision shall enter into force on 1 November 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1996. Article 3 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 October 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 124, 23. 5. 1996, p. 19. (2) OJ No L 332, 30. 12. 1995, p. 1. (3) OJ No L 380, 31. 12. 1990, p. 27. (4) OJ No L 351, 21. 12. 1994, p. 10. (5) OJ No L 251, 3. 10. 1996, p. 5.